       Case 5:20-cv-02618-JWH-KK Document 30 Filed 03/04/21 Page 1 of 1 Page ID #:153

Rajan O. Dhungana (SBN: 297794)
FEDERAL PRACTICE GROUP
1750 K Street, NW, Suite 900, Washington, DC 20006
Telephone: (202) 862-4360
Fax: (888) 899-6053
rdhungana@fedpractice.com

                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
HEREDIA BOXING MANAGEMENT, INC.; & MOSES                             CASE NUMBER
HEREDIA,
                                                                       5:20-cv-02618-JWH-KK
                                                     Plaintiff(s),
                        v.
MTK GLOBAL SPORTS MANAGEMENT, LLC;
                                                                           NOTICE OF DISMISSAL PURSUANT
GOLDEN BOY PROMOTIONS, INC.; VGC, LLP; PAUL
                                                                            TO FEDERAL RULES OF CIVIL
D. GIBSON; and DANIEL KINAHAN,
                                                                                PROCEDURE 41(a) or (c)
                                                  Defendant(s).

PLEASE TAKE NOTICE: (Check one)

    G This action is dismissed by the Plaintiff(s) in its entirety.

    G The Counterclaim brought by Claimant(s)                                                                                is
      dismissed by Claimant(s) in its entirety.

    G The Cross-Claim brought by Claimants(s)                                                                                is
      dismissed by the Claimant(s) in its entirety.

    G The Third-party Claim brought by Claimant(s)                                                                           is
      dismissed by the Claimant(s) in its entirety.

    ✔ ONLY Defendant(s) GOLDEN BOY PRODUCTIONS, INC.
    G

                                           ✔ Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
         is/are dismissed from (check one) G
         brought by                                                                                                      .

    The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




     03/04/2021                                      /s/ Rajan O. Dhungana
                  Date                                              Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)            NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
